CaSe: 5218-mj-01222-KBB DOC #Z l-l Filed: 10/18/18 l Of 5. Page|D #Z 2

AFFIDAVIT IN SUPPORT OF COMPLAINT
I, Michael G. Gerfin, being first duly swom, hereby depose and state as follows:
. INTRODUCTION AND AGENT BACKGROUND

l. l have been a Special Agent (SA) with the Federal Bureau of Investigation
(“FBI”) for over nine years. During this time, I have been assigned to numerous investigations
involving complex computer crimes. I am currently assigned to the FBI Cleveland Division -
Cyber Crimes Squad and am responsible for investigations involving computer-related offenses
I have participated in the execution of numerous warrants involving the search and seizure of
computers, computer 'equipment, software, and electronically stored information In addition to
my work experience, I have received extensive specialized training in the field of computer
crime investigation from the FBI and others. In addition to my investigative experience, I possess
degrees in Computer Science and Physics and have been involved in the field of information
technology for over 20 years. My previous employment consisted of roles in computer network
administration and software engineering, and I hold numerous professional certifications in the
field of computer security. As a federal agent, lam authorized to investigate Violations of United

States laws and to execute warrants issued under the authority of the United States.

l. This investigation pertains to the theft of over $106,000 from Fifth Third Bank
(“FIFTH THIRD”) ATMS in Illinois, Michigan, and Ohio. FIFTI-I THIRD is a federally insured
financial institution that is headquartered in Cincinnati, Ohio, which is in the Southern District of

Ohio.

CaSe: 5218-mj-01222-KBB DOC #Z l-l Filed: 10/18/18 2 Of 5. Page|D #Z 3

2. This affidavit is intended to show only that there is sufficient probable cause for
the requested Complaint and Arrest Warrant and does not set forth all of my knowledge about
this matter. v

PERTINENT FEDERAL CRIMINAL STATUTES

3. 18 Usc 1343 - wire Fraud '

PROBABLE CAUSE

4. l have spoken with employees of FIFTH THIRD,_ as Well as reviewed documents
prepared by FIFTH THIRD employees, and from those conversations and that review, I have
leamed, among other things, the following:

a. In May 2018, FIFTH THIRD detected fraudulent activity originating from their
mobile banking feature known as “cardless ATM”. Cardless ATM allows
customers to withdraw money from a FIFTH THIRD ATM using only their
mobile device and the FIFTH THIRD mobile banking application Customers are
not currently able to use this feature at another bank’s ATM. This eliminates the
need for a physical card to withdraw cash from a FIFTH THIRD ATM.

b. Upon further investigation, FIFTH THIRD found that an unknown actor had
compromised the usernames and passwords, one-time passcodes, and PIN
numbers for approximately 125 of their customers, A significant percentage of
these customers reside in Cincinnati and the surrounding areas.

c. t Based on conversations F[FTH THIRD employees had with affected customers,
FIFTH THIRD discovered that affected customers received phishing messages
via text message indicating that their accounts were locked. The text messages

contained a link to unlock their accounts and led customers to a website that

2

CaSe: 5218-mj-01222-KBB DOC #Z 1-1 Filed: 10/18/18 3 Of 5.` Page|D #Z 4

mimicked the legitimate FIFTH THIRD website. The website required customers
to enter the account credentials in order to unlock their accounts

d. After compromising the customer accounts, the unknown actor successfully
cashed out approximately $68,000 in total from 17 ATMs in Illinois, Michigan,
and Ohio in less than two weeks through the cardless ATM function. FIFTH
THIRD obtained photographic images from those ATM locations At each
location, the unknown actor was wearing a hat and sunglasses to disguise his
identity.

e. On or about October 3, 2018, FIFTH THIRD started to receive`complaints that
customers were receiving phishing messages via text message indicating that their
accounts were locked. The text messages contained a link to unlock their
accounts and led customers to a website that mimicked the legitimate FIFTH
THIRD Website. The website required customers to enter the account credentials
in order to unlock their accounts; 4

f. On or about October 10, 2018, FIFTH THIRD detected fraudulent activity
originating from their cardless ATM fiinction. FIFTH THIRD identified two
individuals (“Individual-l” and “Individual-Z”) conducting the fraudulent activity
at ATM locations in the Cincinnati metropolitan area.

g. On or about October 15, 2018, FIFTH THIRD started to receive additional
complaints that customers were receiving phishing messages via text message
indicating that their accounts Were locked. The text messages contained a link to

unlock their accounts and led customers to a website that mimicked the legitimate

CaSe: 5218-mj-01222-KBB DOC #Z l-l Filed: 10/18/18 4 Of 5. Page|D #Z 5

FIFTH THIRD website. The website required customers to enter the account
credentials in order to unlock their accounts d

h. On or about October 17, 2018, FIFTH THIRD detected additional fraudulent
activity originating from their cardless ATM function. FIFTH THIRD identified
a third individual (“Individual-3”) conducting the activity at an ATM on West
Market Street in Fairlawn, Ohio, which is in the Northern District of Ohio.
FIFTH THIRD obtained photographic images from the ATM camera of
lndividua1-3 with blonde facial hair wearing a hat and holding a phone.

5. On or about October 10, 2018, law enforcement located and arrested Individual-l
and Individual-2 in Cincinnati, Ohio. The investigation has since has shown connections
between Individual-l and Individual-Z, as well as their connections to other, including yet
unknown, co~conspirators l

6. ' On or about October 17, 2018, law enforcement located an individual matching
the physical description of Individua1-3 near the ATM on West Market Street in Fairlawn, Ohio.
Fairlawn Police Department (“FPD”) arrested lndividual-3 and identified him as ISTVAN `
LUKACS.

7. Reeerds from FIFTH THIRD show that LUKACS attempted at least $2,260 in

ATM transactions and successfully withdrew $800.00 from two FIFTH THIRD ATM locations

CaSe: 5218-mj-01222-KBB DOC #Z l-l Filed: 10/18/18 5 Of 5. Page|D #Z 6

CONCLUSION
8. . Based on the foregoing, I believe that there is probable cause to show that

ISTVAN LUKACS has violated the aforementioned pertinent statutes

Respectfully submitted,

f

 
    

THE HONORABLE .
UNITED STATES MAGISTRATE JUDGE

